NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                              FOR THE NINTH CIRCUIT                         AUG 20 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

WENDI MARISOL TEJADA-RAMIREZ;                    No. 10-71460
CESAR OSMIN ALFARO-TEJADA,
                                                 Agency Nos.         A094-917-169
               Petitioners,                                          A094-917-170

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted August 1, 2013 **

Before:        GRABER, WARDLAW, and PAEZ, Circuit Judges.

       Wendi Marisol Tejada-Ramirez and Cesar Osmin Alfaro-Tejada, natives and

citizens of El Salvador, petition for review of the Board of Immigration Appeals’

(“BIA”) order dismissing their appeal from an immigration judge’s decision

denying their application for asylum, withholding of removal, and relief under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252. We review factual findings for substantial evidence, Zehatye v. Gonzales,

453 F.3d 1182, 1184-85 (9th Cir. 2006), and we deny the petition for review.

      Substantial evidence supports the BIA’s conclusions that Petitioners did not

experience past persecution and that their fear of future harm is too speculative to

succeed. See Nagoulko v. INS, 333 F.3d 1012, 1016 (9th Cir. 2003). Thus,

Petitioners are not entitled to asylum or withholding of removal.

      Substantial evidence also supports the denial of CAT relief because

Petitioners failed to establish that it is more likely than not that they would be

tortured if they return to El Salvador. See Silaya v. Mukasey, 524 F.3d 1066, 1073

(9th Cir. 2008).

      PETITION FOR REVIEW DENIED.




                                            2                                    10-71460